United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 20-1497
                       ___________________________

                                 Jarell Davis Terry

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Sam Guiltner, Corporal, North Central Unit; Jared Walker, Corporal, North Central
Unit (originally named as Walker); Cody Garris, Disciplinary Hearing Clerk, North
 Central Unit; Stephen Williams, Warden, North Central Unit; Terrie L. Banister,
  Disciplinary Hearing Officer, Arkansas Department of Correction; Raymond
 Naylor, Disciplinary Hearing Administrator, Arkansas Department of Correction;
    Dexter Payne, Director, Arkansas Department of Correction, in his official
                 capacity; Wendy Kelley, in her individual capacity

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Batesville
                                  ____________

                          Submitted: November 3, 2020
                            Filed: November 6, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, WOLLMAN, AND SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      Jarell Terry appeals following the district court’s1 dismissal of some of his
claims for failure to state a claim, and adverse grant of summary judgment on his
remaining claims. Having carefully reviewed the record and the parties’ arguments on
appeal, we agree for the reasons stated by the district court. See Morris v. Cradduck,
954 F.3d 1055, 1058 (8th Cir. 2020) (de novo review of grant of summary judgment);
Kaden v. Slykhuis, 651 F.3d 966, 968 (8th Cir. 2011) (per curiam) (de novo review
of dismissal under 28 U.S.C. § 1915A); Fletcher v. Conoco Pipe Line Co., 323 F.3d
661, 663 (8th Cir. 2003) (abuse of discretion review of denial of recusal motion).

      The judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable D. P. Marshall Jr., Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-